Petitioner-respondent’s infant son, fourteen years of age, charged by petition of a police officer as a juvenile delinquent in driving an automobile upon public streets, was remanded by the Children’s Court, Nassau County, to appellant’s children’s shelter for ten days pending an investigation of the charge. With no showing whatever of reasons therefor, the court refused to release the child on bail or to parole him in the custody of his father, petitioner-respondent herein. Order sustaining writ of habeas corpus and directing the discharge of the infant from appellant’s custody upon giving specified bail affirmed, without costs. Upon the record we are of opinion that it was an improvident exercise of the discretion vested in the court to so restrain the child in his liberty and that the writ of habeas corpus was properly issued by the Supreme Court to review that restraint. (Children’s Court Act, § 20; Civ. Prae. Act, § 1230; People ex rel. Piesner v. New York Nursery é Child’s Hosp., 230 N. Y. 119, 124; People ex rel. Shapiro v. Keeper of City Prison, 290 N. Y. 393, 398.) Nolan, P. J., Carswell, Johnston, Sneed and Wenzel, JJ., concur.